EXHIBIT 10.1 SEVENTH AMENDMENT TO LEASE THIS SEVENTH AMENDMENT TO LEASE ("Amendment") is made and entered into as of this 7th day of April, 2017 ("Effective Date") by and between CIP II/RJK 10-20 BMR OWNER LLC, a Delaware limited liability company, with an address c/o R.J. Kelly Co., Inc., 55 Cambridge Street, Burlington, Massachusetts 01803 (successor landlord pursuant to an Assignment and Assumption Agreement dated as of December 20, 2013) ("Landlord"), and FLEXION THERAPEUTICS, INC., a Delaware corporation, with a principal office located at 10 Mall Road, Burlington, Massachusetts 01803 ("Tenant"), with Landlord and Tenant sometimes hereinafter referred to collectively as the "Parties".
